904 F.2d 45
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.TMI, INC., Appellant,v.The UNITED STATES, Appellee.
No. 90-1032.
United States Court of Appeals, Federal Circuit.
May 11, 1990.

Before MICHEL, Circuit Judge, SKELTON, Senior Circuit Judge, and ARTHUR L. ALARCON, Circuit Judge.*
PER CURIAM.


1
The decision of the United States Army Corps of Engineers Board of Contract Appeals (board) ENG BCA No. 5524, denied the appeal of TMI, Inc. from the contracting officer's termination for default of contract No. DACW03-87-C-0021.  On the basis of its opinion, the decision of the board, dated June 23, 1989, is affirmed.



*
 The Honorable Arthur L. Alarcon, United States Circuit Court of Appeals for the Ninth Circuit, sitting by designation